74 F.3d 1226
Robert A. Friedlandv.Albert Van Lieu, William Fauver, Scott Eric Kaplan, PatrickMcManiman, Robert Del Tufo, J. Charles A. Delehey, KennethStiehls, Manager, Gloria Nilson, Realtors, David Moore,Agent, Gloria Nilson Realtors, Howard Barman, LeeBreslerman, John Furlong, Trenton Times Newspaper,Trentonian Newspaper, Michael Booth, Reporter, TrentonTimes, Lisa Fortunator, Reporter, Trentonian, LisaFortunator, Reporter, Trentonian, Ann Fahey, Reporter,Trentonian, John Doe
NO. 95-5179
United States Court of Appeals,Third Circuit.
Dec 07, 1995

Appeal From:  D.N.J., No. 93-cv-04256,
Thompson, J.


1
AFFIRMED.